Citation Nr: 1014207	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  99-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for tinea pedis and 
cruris for the period beginning on August 30, 2002, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased rating for lumbosacral strain 
for the period beginning on September 26, 2003, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 1997 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.

The appellant appeared at a Travel Board hearing in February 
2002 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

The Board remanded the case to the RO in June 2002 for 
additional development.  Later in January 2008, the Board 
denied claims of entitlement to an increased rating for tinea 
pedis and cruris for the period prior to August 30, 2002, and 
entitlement to an increased rating for lumbosacral strain for 
the period prior to September 26, 2003.  The Board remanded 
the claims of entitlement to an increased rating for tinea 
pedis and cruris for the period since August 30, 2002,; and 
entitlement to an increased rating for lumbosacral strain for 
the period since September 26, 2003.

The issue of entitlement to a clothing allowance has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  





FINDINGS OF FACT

1.  Since August 30, 2002, the Veteran's tinea pedis and 
cruris have not been manifested by constant exudation, 
itching, extensive lesions, or marked disfigurement.

2.  Since August 30, 2002, the appellant's tinea pedis and 
cruris have not involved 20 to 40 percent of the entire body, 
or involved 20 to 40 percent of exposed areas, nor has 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs been required for a total duration of 
six weeks or more, but not constantly, during a twelve-month 
period.

3.  Since September 26, 2003, the claimant's lumbosacral 
strain has not been manifested by muscle spasm on extreme 
forward bending, with a unilateral loss of lateral spine 
motion in the standing position.

4.  Since September 26, 2003, the Veteran's lumbosacral 
strain has not been productive of thoracolumbar forward 
flexion less than 60 degrees; a combined range of 
thoracolumbar motion less than 120 degrees; or by muscle 
spasm, guarding, or localized tenderness severe enough to 
cause an abnormal gait or abnormal spinal contour.

5.  The preponderance of the probative evidence shows the 
appellant's lumbosacral symptomatology, other than 
characteristic pain on motion, is due to a nonservice- 
connected degenerative disc and degenerative joint disease.


CONCLUSIONS OF LAW

1.  Since August 30, 2002, the Veteran's tinea pedis and 
cruris have not met the criteria for an evaluation in excess 
of 10 percent.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 7820 
(2009); 4.118, Diagnostic Code 7806 (2002).

2.  Since September 26, 2003, the appellant's lumbosacral 
strain has not met the criteria for an evaluation greater 
than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5237 (2009); 4.71a, Diagnostic Code 5295 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA - 
pursuant to the Board's June 2002 and January 2008 remands - 
notified the Veteran in July 2002, July 2003, and February 
2008 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  In July 2002 
and February 2008  correspondence, VA asked the appellant to 
identify treatment for his skin and lumbar spine 
disabilities.  In March and April 2006, and February 2008 
correspondence, VA notified the appellant of how VA 
determines the disability rating and effective date.  

The claim was readjudicated in September 2004, March 2007, 
and September 2009 supplemental statements of the case.  
Thus, any timing error as to notice of the VCAA, disability 
rating and effective date, and the specific rating criteria 
was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
Pursuant to the Board's remands, the RO obtained VA treatment 
records and the records of Dr. Sennett, and afforded the 
appellant examinations in May 2003, August 2004, and July 
2009.  The May 2003 VA examiner addressed whether the 
degenerative disc disease is related to the service-connected 
lumbosacral strain, and all three examiners differentiated 
any symptoms attributed to the service-connected lumbosacral 
strain from symptoms caused by post-operative residuals of a 
herniated disc.  Stegall.  Social Security Administration and 
other private treatment records dated in 2002 and 2003 are 
also of record.  The claimant was provided the opportunity to 
meaningfully participate in the adjudication of his claims 
and did in fact participate.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

In finding that VA has fulfilled the duty to assist, the 
Board acknowledges the fact that the appellant reports 
receiving Social Security disability benefits, apparently in 
part due to his back disorder.  Significantly, however, the 
clinical record before the Board shows that most, if not all, 
of the Veteran's current lumbar symptomatology is 
attributable to non-service-connected disabilities.  
Moreover, neither the representative nor the Veteran have 
made an offer of proof showing that Social Security 
Administration records would reveal contrary clinical 
evidence, that is, clinical evidence showing that the 
appellant cannot work because of service connected lumbar 
pathology.  Hence, the Board finds that securing the Social 
Security Administration records is not required.  

1.  Entitlement to an increased rating for tinea pedis and 
cruris for the period beginning on August 30, 2002, currently 
rated as 10 percent disabling.

Governing law and regulations

Historically, the October 1983 rating decision granted 
service connection for tinea pedis and cruris, and assigned 
an initial rating of 10 percent under Diagnostic Code 7806.  
The disorder affected the Veteran's groin area and feet.  His 
current claim was received in February 1997.  In January 
2008, the Board denied entitlement to an increased rating for 
tinea pedis and cruris for the period prior to August 30, 
2002.

The skin rating criteria were changed after receipt of the 
Veteran's claim.  According to the regulation in effect prior 
to August 2002, there was no diagnostic code specifically for 
tinea pedis.  The disorder was evaluated as analogous to 
eczema under DC 7806, because the functions affected, the 
anatomical localization, and the symptomatology are most 
closely analogous to that disorder.  See 38 C.F.R. § 4.20.  
Under these circumstances, the regulation as it existed prior 
to the change is applicable to the appellant's claim for the 
periods prior to and after the date of the regulatory change, 
and the revised regulation is applicable only from the 
effective date of the change forward.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

The prior criteria provided that for a disorder with 
exudation or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent disability rating was warranted.  
With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, a 10 percent disability 
rating was assigned.  With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable disability rating was warranted.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The provisions of 38 C.F.R. § 4.118 were modified, effective 
from August 30, 2002, and although tinea pedis and cruris are 
not assigned specific Diagnostic Codes under those changes, a 
new Diagnostic Code was added for infections of the skin not 
listed elsewhere (including bacterial, fungal, viral, 
treponemal, and parasitic disease) to be rated as 
disfigurement of the head, face or neck (Diagnostic Code 
7800); scars (Diagnostic Codes 7801-7805); or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7820 (2009).

Under the new criteria a 30 percent rating requires that 20 
to 40 percent of the entire body, or 20 to 40 percent of the 
exposed areas be affected; or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Where at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of the exposed 
areas are affected; or when intermittent systemic therapy is 
required, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of less than six weeks during the 
past 12-month period, a 10 percent rating is for assignment.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

Analysis

Mittleider concerns
 
The Board is initially presented with a record on appeal that 
demonstrates that, in addition to the tinea cruris and tinea 
pedis, the July 2009 VA examiner has diagnosed tinea 
unguium.  The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).

In this case, the July 2009 examiner noted that tinea unguium 
involved zero percent of exposed areas and less than one 
percent of the entire body.  The examiner added there was no 
functional impairment from the tinea unguium.

Schedular rating 

A review of May 2003 and July 2009 VA examination reports 
shows that since August 30, 2002, the Veteran's tinea pedis 
and cruris have not been manifested by constant exudation, 
itching, extensive lesions, or marked disfigurement.  This 
review also reflects that since August 30, 2002, the 
appellant's tinea pedis and cruris have not been involved 20 
to 40 percent of the entire body, or involved 20 to 40 
percent of exposed areas, nor has systemic therapy such as 
corticosteroids or other immunosuppressive drugs been 
required for a total duration of six weeks or more, but not 
constantly, during a twelve-month period.  

The May 2003 VA examiner noted that in the groin area, there 
was evidence of healed skin rashes, which has caused 
increased hyperpigmentation.  There was no active fungal 
infection.  That examiner added that in the feet and legs, 
there were no significant active skin lesions, and that the 
skin appeared to be healthy without any active evidence of 
current tinea pedis.  The diagnosis was a history of tinea 
pedis and tinea cruris, currently inactive as result of local 
treatment, clotrimazole one percent.  That examiner noted 
that the fungal skin disability of the groin and feet 
appeared to be mild and stable, and that it did not interfere 
with his daily activities.

The July 2009 VA examiner noted that the Veteran used a one 
percent hydrocortisone cream daily on the groin and feet.  
There was erythema with dampness in the groin area, but there 
were no vesicles, pustules, blisters, scratches, or scarring.  
That examiner indicated that the tinea cruris involved zero 
percent of exposed areas and eight percent of the entire 
body.  As for the tinea pedis, there was mild diffuse plantar 
erythema with dry scales on the plantar aspects of both feet, 
but there were no vesicles, pustules, blisters, scratches, or 
scarring.  The examiner noted that the tinea pedis involved 
zero percent of exposed areas and ten percent of the total 
body.  In sum, the tinea cruris and tinea pedis involved zero 
percent of exposed areas and eighteen percent of the total 
body.  The diagnoses were tinea cruris with no functional 
limitation and tinea pedis that was asymptomatic with no 
functional limitation.  In light of the medical examiner's 
knowledge and expertise, the Board places greater weight on 
the findings on the July 2009 VA examination than on the 
appellant's October 2009 lay report that his feet are so 
painful that he cannot walk barefoot outside, to include on a 
beach.

In the appellant's October 2009 statement he argues that 
higher rating is warranted based on his fungal infection of 
his toenails.  The Board notes that service connection is not 
effect for tinea unguium.  The July 2009 VA examiner 
diagnosed tinea unguium as a non-service-connected 
disability.  In any event, that examiner stated that this 
disability involved zero percent of exposed areas and less 
than one percent of the entire body, and that there was no 
functional impairment due to tinea unguium.  Therefore, a 
higher rating would not be warranted based on the toenail 
disability, even if that disability is considered part of the 
service-connected disability. 

The symptoms presented by the Veteran's tinea cruris and 
tinea pedis are fully contemplated by the rating schedule.  
There is no evidence his disability picture is exceptional 
when compared to other veterans with the same or similar 
disability.  There is no evidence that this disorder at any 
time during the appellate term necessitated frequent 
hospitalization, or that this disability alone has caused a 
marked interference with employment.  Thus, the Board finds 
no evidence to indicate referral for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The appeal is denied.

2.  Entitlement to an increased rating for lumbosacral strain 
for the period beginning on September 26, 2003, currently 
rated as 10 percent disabling.

Governing law and regulations

Historically, the October 1983 rating decision granted 
service connection for lumbosacral strain, and assigned an 
initial rating of 10 percent under the old Diagnostic Code 
5295.  His current claim was received in February 1997.  In 
January 2008, the Board denied claim of entitlement to an 
increased rating for lumbosacral strain for the period prior 
to September 26, 2003.

The spine rating criteria were changed after receipt of the 
Veteran's claim.  Under such circumstances, the regulation as 
it existed prior to the change is applicable to the 
appellant's claim for the periods prior and after to the date 
of the regulatory change, and the revised regulation is 
applicable only from the effective date of the change 
forward.  Kuzma.

The old Diagnostic Code 5295 provided for a non-compensable 
rating for slight subjective symptoms only.  A 10 percent 
rating was warranted for characteristic pain on motion, and a 
20 percent rating was provided for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Under the new criteria, a 20 percent rating is warranted when 
forward flexion of the thoracolumbar spine is not greater 60 
degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2009).

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  


Analysis

Mittleider concerns

The record on appeal demonstrates that in addition to the 
lumbosacral strain, the Veteran has diagnoses of degenerative 
disc and degenerative joint disease.  The May 2003 VA 
examiner opined that the degenerative disc disease was most 
compatible with prior surgery and the aging process as 
opposed to lumbosacral strain.  The August 2004 VA examiner 
opined that the Veteran's primary back problems related to 
the on-the-job injury in the late 1970s that resulted in a 
herniated disc and required surgical intervention.  The July 
2009 VA examiner identified the degenerative disc disease and 
degenerative joint disease as non-service-connnected 
disabilities.  The July 2009 VA examiner diagnosed the 
lumbosacral strain as being resolved with no residuals.  
Therefore, the medical evidence overwhelmingly demonstrates 
that most, if not all, of the Veteran's current lumbar 
symptomatology is attributable to non-service-connected 
disabilities.

Schedular rating 

A review of the reports of the August 2004 and July 2009 VA 
examinations shows that since September 26, 2003, the 
claimant's lumbosacral strain has not been manifested by 
muscle spasm on extreme forward bending, with loss of lateral 
spine motion, unilateral in standing position.  This review 
also reflects that since September 26, 2003, the Veteran's 
lumbosacral strain has not been productive of thoracolumbar 
forward flexion less than 60 degrees; a combined range of 
thoracolumbar motion less than 120 degrees; or muscle spasm, 
guarding, or localized tenderness severe enough to cause an 
abnormal gait or abnormal spinal contour.  

The August 2004 VA examiner diagnosed low back pain secondary 
to strain some years ago, and indicated that there was no 
significant history of increased problems with the low back 
strain.  As noted above, the July 2009 VA examiner indicated 
that there were no residuals of the lumbosacral strain.  A 
review of the reports of the two VA examinations shows that 
forward flexion of the thoracolumbar spine was to at least 70 
degrees and that the combined range of motion of the 
thoracolumbar spine was to at least 185 degrees.  There is no 
evidence of ankylosis, and no evidence that there is muscle 
spasm or guarding from the lumbosacral strain that was severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Similarly, there is no evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.

The Board has considered the holding in DeLuca, but finds 
that a schedular evaluation in excess of 10 percent is not 
warranted.  The evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. App. at 204-07.  The 
August 2004 VA examiner noted that the Veteran did not appear 
to have any discomfort with range of motion testing and that 
there was no additional limitation of motion with repetitive 
use.  Again, the July 2009 VA examiner noted that the 
lumbosacral strain was resolved.  Accordingly, there is no 
basis to award a higher rating based on the findings on the 
July 2009 VA examination.  In any event, the July 2009 VA 
examiner noted that there was no functional loss due to 
DeLuca factors and that there was no additional limitation of 
motion after three repetitions.

The symptoms presented by the Veteran's lumbosacral strain 
are fully contemplated by the rating schedule.  There is no 
evidence his disability picture is exceptional when compared 
to other veterans with the same or similar disability.  There 
is no evidence that the claimant's lumbosacral strain at any 
time during the appellate term necessitated frequent 
hospitalization, or that this disability alone has caused a 
marked interference with employment.  Thus, the Board finds 
no evidence to indicate referral for extraschedular 
consideration.  Thun.

The appeal is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinea pedis and cruris since August 30, 2002, is denied.

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain since September 26, 2003, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


